Title: To George Washington from Henry Laurens, 18 April 1778
From: Laurens, Henry
To: Washington, George

 

Sir
York Town [Pa.] 18th April 1778

I beg leave to refer Your Excellency to my Letter of yesterday by McClosky.
This will cover Copy of a Petition by several Officers Civil & Military of New Jersey to His Excellency the Governor of that State. Also Copy of a Representation by the Legislative Council & General Assembly of the same State to Congress; together with an Act of Congress of the 17th Inst. Resolved upon the Report of a Committee to whose consideration the Papers above-mentioned had been referred. I have the honour to be With the highest Esteem & Respect Sir Your Excellency’s Most Obedient & most humble servant

Henry Laurens, President of Congress.


P.S. Your Excellency will also find inclosed an Act of Congress of this day for forming a plan for the general operations of the Campaign.

